DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8, 10-18 and 20-22 are pending in the application.  Claims 9 and 19 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/029616, filed 04/26/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/490377, filed 04/26/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2020 and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of MK-8998 as species of treating compound in the claimed method and Alzheimer’s disease as treated disorder in the claimed method in the reply filed on 05/26/2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.
Accordingly, claims 1-8, 10, 11, 14-18 and 20-22 are currently under examination.
Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered. CFR 1.84(u)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
Specification
Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  The specification refers to “FIG. 1” at p. 6, 36 and 37. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites (in part) the phrase “e.g., about -40 mV”.  The phrase including “e.g.” (meaning: "for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites (in part) the phrase “wherein the T-type calcium channel antagonist substantially crosses the blood brain barrier”.  The term “substantially” in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a 
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 14 and 17 are rejected under 35 U.S.C. 103 over KOLLER (WO 2012/094615 A2; cited by Applicants).
Regarding claims 1-7, 11 and 14, Koller (Abstract and throughout) discloses methods of treatment and prevention of disorders and diseases in which T-type calcium channels are involved by administration of T-type antagonists.  Specifically, compound ST101, a small molecule, is taught as a T-type calcium channel antagonist having pharmacological activity in relevant animal models of learning and memory relevant to Alzheimer’s Disease (AD) [0005].  The reference further [0088] states that “it is believed that ST101 antagonism of the Cav3.1 calcium channel can increase the release of neurotransmitters such as acetylcholine and thus improve mental function” and [0089] “it has also been found that ST101 antagonism reduces amyloid (αβ) production…ST101 decreased accumulation of αβ-like deposits and also produced an improvement of learning and memory functions.”  Regarding cognitive 
Regarding claim 17, Koller ([0188], Figure 17(b)) teaches depolarization cells held at -100 mV to a testing potential of 40 mV to invoke inward currents.
Claims 1-8, 11, 14 and 17 are rejected under 35 U.S.C. 103 over KOLLER (WO 2012/094615 A2; cited by Applicants) and PORTER (Journal of Neuropsychiatry and Clinical Neuroscience 2003 15(2):180-186).
Regarding claim 8, in addition to the teachings of Koller set forth above, the reference further teaches methods of treatment of anxiety disorder ([0021], [0078], claim 3) comprising administration of a T-type calcium channel blocker.  Porter (p. 185 col. 2 par. 3) concludes that anxiety is a common behavioral symptom in patients with AD and suggests opportunities for more aggressive management of anxiety, which constitutes a significant problem for many patients with dementia. 
The ordinary artisan at the time the application was effectively filed would have found it obvious that anxiety related to Alzheimer’s Disease would be treated with a T-type calcium channel blocker as taught by Koller in view of  Porter, with a reasonable expectation of success.
Claims 1-7, 11, 14, 17 and 21 are rejected under 35 U.S.C. 103 over KOLLER (WO 2012/094615 A2; cited by Applicants) and MATSUNAGA (Plos One 2015 10(4) e012389:1-16).
Regarding claim 21, in addition to the teachings of Koller set forth above, Koller further teaches methods of treatment comprising the calcium channel antagonist together with additional therapeutic agents including galantamine, rivastigmine, donepezil, tacrine and memantine.  Matsunaga (p. 13/16 par. 2) concludes that memantine is beneficial for the treatment of AD as assessed by multiple scales, including cognition.  The ordinary artisan at the time the application was effectively filed would have found 
Claims 1-7, 10, 11 and 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOLLER (WO 2012/094615 A2; cited by Applicants) in view of YANG (WO 2007/120729 A2;cited by Applicants), SIEGRIST (Journal of Medicinal Chemistry 2016 59:10661-10675; cited by Applicants) and EGAN (Human Psychopharmacology 2013 28(2):124-133).
Regarding claims 14-16, in addition to the teachings of Koller set forth above, the reference teaches that the calcium channel antagonist ST101 selectively targets Cav3.1 T-type calcium channels with a IC50 of 43nM ([0045]; Figure 6).  Yang (Abstract and throughout) teaches pyridyl amide compounds which are T-type calcium channel antagonists, including the compound of Example 16 (p. 47): 
    PNG
    media_image1.png
    139
    331
    media_image1.png
    Greyscale
, which is the antagonist recited in instant claim 10.  Yang (p. 23 lines 5-10) further teaches that the inventive compounds therein, including the compound of Example 16, have utility in treating a variety of neurological and psychiatric disorders associated with calcium channels, including Alzheimer’s disease (p. 24 line 25).  Siegrist (p. 10662 col. 1 par. 3; Figure 1) teaches that the same compound (aka MK-8998 - reading on claims 10 and 18) is a brain-penetrant (reading on claim 20) and selective triple-calcium-channel blocker exhibiting an IC50 of 1.2, 8.2 and 1.5 nM for Cav3.1, 3.2 and 3.3 channels, respectively, which has previously been advanced to a phase II clinical trial.  Finally, Egan (see Abstract - Results; p. 132 col. 1 par. 2) teaches that during 4 weeks of treatment of 216 patients with 12/16 mg of MK-8998 daily, treatments were generally well tolerated.
A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to combine the teachings of Koller regarding administration of a T-type calcium channel antagonist in treatment of memory and cognition in Alzheimer’s disease, the teachings of Yang regarding novel pyridiyl amides in treatment of neurological disorders, including Alzheimer’s disease, the teachings 
Claims 1-7, 11, 14, 17 and 22 are rejected under 35 U.S.C. 103 over KOLLER (WO 2012/094615 A2; cited by Applicants) and RENGER (US 2006/0003985 A1).
The teachings of Koller are set forth above.  Koller teaches methods of treatment comprising the calcium channel antagonist together with additional therapeutic agents which are effective for improving memory and/or cognition in AD, but does not teach a method wherein the additional therapeutic agent is a T-type calcium inhibitor.  Renger, in closely related art, teaches use of T-type calcium channel antagonists in enhancement of sleep, where secondary outcomes are said to be “enhanced cognitive function, enhanced memory an increased memory retention” [0014].  Renger [0033] further teaches that the T-type calcium antagonist may be used alone or in combination with other T-type calcium channel antagonists, including, for example, thioridazin or nefazodone. Similar to the situation in In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), where it is considered “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.", here, combining more than one T-type calcium channel antagonist in the claimed method is prima facie obvious, as the prior art teaches that T-type calcium channel antagonists would reasonably be expected to have the effect of improving memory/cognition in AD (see MPEP 2114.06.I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of copending Application No. 15/608,355. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 in the copending application anticipates the cited method claims of the current application, where the currently cited rejected claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/769,980. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 in the copending application anticipates the cited method claims of the current application, where the currently cited rejected claims are more broadly drawn to improvement of memory in any subject in need thereof, while the copending application is simply a more narrowly-drawn method that is encompassed by the instantly-cited claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-






/JOHN M MAURO/Primary Examiner, Art Unit 1625